Citation Nr: 0611455	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D. S.




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1956 to November 
1958.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 30 percent for his service-connected 
asthma.  Thereafter, an August 2000 rating decision increased 
the rating for this disability to 60 percent, effective from 
October 1997.  The veteran has continued the appeal.

The Board further notes that it remanded this matter in 
November 2004 for further evidentiary development, and that 
the action requested in its remand has been accomplished to 
the extent possible.  This case is now ready for further 
appellate review.  


FINDING OF FACT

Bronchial asthma is manifested by symptoms in an 
unexceptional disability picture that do not more nearly 
approximate Forced Expiratory Volume in one second (FEV-1) of 
less than 40 percent predicted, or; FEV-1/Forced Vital 
Capacity (FVC) less than 40 percent, or; more than one attack 
per week with episodes of respiratory failure, or; required 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  





CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code 6602 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the type of evidence needed to 
substantiate his claim for an increased rating.

First, the August 2000 rating action advised the veteran of 
why his symptoms were not currently sufficient to meet the 
next higher and maximum rating for bronchial asthma under the 
applicable rating criteria.

In addition, following the Board's remand in November 2004, 
the veteran was provided with a December 2004 letter that 
advised the veteran of the evidence necessary to substantiate 
his claim for an increased rating, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Finally, a January 2006 rating decision and March 2006 
supplemental statement of the case continued the denial of a 
rating in excess of 60 percent, noting that recent VA 
examination results did not reflect symptoms that warranted 
an increased rating.

While the December 2004 VCAA notice letter was provided long 
after the rating decisions that originally adjudicated the 
veteran's claim for increased rating, and did not 
specifically request that appellant provide any evidence in 
his possession that pertained to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated by the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  All that VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In addition, during the pendency of this claim, the record 
reflects that the appellant has been furnished with relevant 
comprehensive VA medical examination, and also contains VA 
outpatient records that further enable the Board to properly 
evaluate this disability.  

Although the veteran's national representative has recently 
expressed dissatisfaction with the completeness of the 
veteran's most recent VA examination in December 2004, the 
Board's review of the results of that examination reveals it 
to be sufficiently detailed and complete, and the fact that 
the examiner relied on the results of private pulmonary 
studies performed the previous day is not found to render the 
VA examination incomplete for rating purposes.  The 
examiner's failure to comment on employability was not 
material because the veteran has been in receipt of a total 
rating based on individual unemployability.  Moreover, the 
absence of further diagnostic test is not prejudicial because 
the results of the pulmonary function studies reflect 
aggregate respiratory impairment, which as discussed 
elsewhere in this decision, do not support a rating in excess 
of 60 percent.
Consequently, the Board does not find that a remand for 
further examination is justified.

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding records or documents that have not been 
obtained or adequately addressed in documents already 
contained in the claims file.

Thus, based on all of the foregoing, the Board concludes that 
no further notice and/or development is required with respect 
to this claim pursuant to the VCAA.

The history of this disability shows that service connection 
for bronchial asthma was originally established by an October 
1966 rating decision, and assigned a 10 percent rating.  

The subject claim for an increased rating was filed in 
October 1997.

VA examination in March 1998 revealed that the veteran had 
recently developed dyspnea with even mild exertion and that 
his stamina was quite low.  He reported an incident over the 
previous winter where he had to be taken to the emergency 
room for an acute attack of asthma.  The frequency of attacks 
was noted to be at the rate of 2 to 3 times per week, 
generally at night.  He would use a series of inhalers and 
was placed on a loading dose of prednisone in February 1998 
that was required to stop an acute/chronic asthma attack.

Examination revealed that the chest was rather barrel in 
shape and forced expiration caused an immediate musical 
wheeze in all fields and significant bronchial spasm with a 
near uncontrollable cough.  There was also clubbing of the 
digits that was noted to be compatible with a long-term 
disease process, and the final diagnosis was asthma, severe 
and chronic.  

VA outpatient records from June and August 1998 reflect 
evaluation for complaints associated with the veteran's 
asthma.

In a statement dated in December 1998, the veteran noted that 
he had to come in to the VA outpatient clinic every three 
weeks for shots for his asthma.

In a statement dated in June 1999, the veteran's sister noted 
the severity of the veteran's asthma.

In a statement dated in September 1999, the veteran stated 
that he was seeking evaluation for his asthma whenever the 
attacks would hit him and that he was also getting asthma 
shots every three weeks for his asthma.

A private medical record from May 2000 documents emergency 
room treatment for an attack of asthma the previous morning.  
The final diagnosis included reactive airway disease with 
exacerbation and bronchitis.

A VA outpatient record from November 2000 reflects that the 
veteran complained of some asthma the previous night for 
which he had to use inhalers.  The assessment included asthma 
on desensitizing shots.

At the veteran's hearing before the Board in May 2004, the 
veteran testified that he would get asthma attacks at the 
rate of three or four times a month (transcript (T.) at p. 
20).  He was also getting two allergy shots a week and taking 
daily inhalants (T. at p. 20).  

Private pulmonary function studies from December 2004 
revealed FVC of 81 percent of predicted, FEV-1 of 84 percent 
of predicted, and FEV-1/FVC ratio at 80 percent.  The flow 
volume loop was remarkable for some mild concave deformity 
suggestive of small airway disease.  Forced expiratory flow 
(FEF) 25-75 was at 75 percent.  The impression was noted to 
include small airway disease compatible with the given 
diagnosis of asthma, and mild restrictive disease to be 
confirmed by further studies and clinical evaluation.  

VA respiratory examination in December 2004 revealed that the 
examiner reviewed the veteran's medical records and claims 
file in conjunction with his examination of the veteran.  It 
was noted that since 1992, the veteran had been taken care of 
by Dr. H., an allergist, who had given him two shots per 
week.  Asthma three or four years earlier was stated to be 
quite severe.  Because of avoidance of allergens, the veteran 
had been able to do better recently.  The veteran took 
Pulmicort daily and then used an albuterol inhaler two or 
three times daily when he got into trouble.  The asthma was 
worse in the summer.  He reported one or two attacks per 
month that lasted all night.  He had not been to the hospital 
because of asthma for a while.  His nailbeds had never turned 
blue because of asthma.  He had pulmonary function studies 
conducted the previous day at a private facility after having 
an asthmatic attack the previous night.  The frequency of 
asthma attacks was noted to be one to two per month in the 
winter and then three to four per month in the [summer].  He 
had not taken oxygen for this and had not been required to 
have bed rest or treatment by a physician for these acute 
attacks.  The pulmonary function studies were interpreted to 
reveal small airway disease, that is, asthma-mild restrictive 
disease.

Physical examination did not reveal cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  The 
examiner also noted that there was no weight gain or loss, 
and the impression was asthma: significantly better than 
three or four years earlier with avoidance of allergens.


II.  Rating Criteria and Analysis

The Board has considered the criteria applicable to the 
veteran's service-connected bronchial asthma, and first notes 
that it provides alternatively for a 100 percent evaluation 
for asthma manifested by FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  In this regard, the evidence 
of record does not support a finding of FEV-1 of less than 40 
percent predicted or FEV-1/FVC of less than 40 percent.  In 
fact, recent FEV-1 and FEV-1/FVC values of 84 and 80 percent 
are more in line with a 10 percent rating under Diagnostic 
Code 6602.  

In addition, the veteran has noted at most three to four 
asthma attacks during the summer, which is not consistent 
with required attacks of more than one a week, and there is 
no indication that attacks are accompanied by respiratory 
failure.  Finally, while the veteran has recently stated that 
he had been placed on daily "Cortisteroids," there is no 
documented evidence of a daily prescription for a high dose 
corticosteroid, and there is no indication that the veteran 
has continually been required to use immuno-suppressive 
medications on a daily basis for his bronchial asthma.  
Consequently, the Board finds that the veteran's symptoms do 
not more nearly approximate findings consistent with a 100 
percent rating under Diagnostic Code 6602.  38 C.F.R. § 4.7 
(2005).

In addition, while the veteran has been found to meet the 
requirements for a total disability rating under 38 C.F.R. 
§ 4.16 (2005), the Board does not find that the veteran's 
symptoms related to his asthma are so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with employment, as to prevent the use of 
the regular rating criteria.  38 C.F.R. § 3.321 (2005).

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to a rating in excess of 60 percent for bronchial asthma.


ORDER

Entitlement to a rating in excess of 60 percent for bronchial 
asthma is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


